            Case 4:20-cv-05018-SAB                  ECF No. 10           filed 05/11/20     PageID.129 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                  for thH_                              EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                         May 11, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                           ALLAH ©,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-cv-05018-SAB
                                                                     )
                 DONALD R. HOLBROOK,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED the Petition, ECF No. 1, and proposed amended petition, ECF No. 7, are DENIED with prejudice. All
u
              pending motions are denied as moot.
              Judgment entered.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Stanley A. Bastian                                              .




Date: May 11, 2020                                                           CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
